DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble “one type of dual sensing basing faucet” is considered ambiguous and does not define the metes and bounds of the claim; the limitation “the shell” has insufficient antecedent basis for this limitation in the claim; the terms “the feature” and “setting” are a relative term which render the claim indefinite; the term “the feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term “setting” is considered ambiguous terminology that does not define the metes and bounds of the claim and is being used in the 
Regarding claim 2, the preamble “this type of dual-sensing basin faucet” is unclear what the applicant is referring to; the terms “the feature” and “setting” are a relative term which render the claim indefinite; the term “the feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term “setting” is considered ambiguous terminology that does not define the metes and bounds of the claim and is being used in the wrong context multiple times; the limitation “water inlet channel” has insufficient antecedent basis for this limitation in the claim; the limitation “water outlet channel” has insufficient antecedent basis for this limitation in the claim; the limitation “regulation channel” has insufficient antecedent basis for this limitation in the claim; the limitation “first water control channel” has insufficient antecedent basis for this limitation in the claim; the limitation “second water control channel” has insufficient antecedent basis for this limitation in the claim; the limitation “the outside waterway” has insufficient antecedent basis for this limitation in the claim; the phases “there is the regulation channel applying under the cavity of solenoid valve” and “the first water control channel and second water control channel are applying between the regulation channel and the cavity of solenoid valve” are unclear what the applicant is referring to with these phrases, the term “applying” appears to be used in the wrong context; the limitation “a solenoid valve” was previously introduced in dependent claim 1 and it is unclear if the applicant is referring to the same solenoid valve or another; the limitation “the switching condition” has insufficient antecedent basis for this limitation in the claim; the limitation “the outside lateral wall of valve seat” has insufficient antecedent basis for this limitation in the claim; the limitation “this water channel” is unclear what the applicant is referring to since multiple water channels have been introduced in the claim; the term “near by” is considered ambiguous terminology that does not Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gear” in claim 2 is used by the claim to mean “a position,” while the accepted meaning is “one of a set of toothed wheels.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 3, the preamble “this type of dual-sensing basin faucet” is unclear what the applicant is referring to; the terms “the feature” and “setting” are a relative term which render the claim indefinite; the term “the feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term “setting” is considered ambiguous terminology that does not define the metes and bounds of the claim and is being used in the wrong context; the limitation “the water outlet pipeline” has insufficient antecedent basis for this limitation in the claim; the limitation “first water outlet pipe” has insufficient antecedent basis for this limitation in the claim; the limitation “second water outlet pipe” has insufficient antecedent basis for this limitation in the claim; the limitation “the first connector” has insufficient antecedent basis for this limitation in the claim; and the limitation “the core of aerator” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the preamble “this type of dual-sensing basin faucet” is unclear what the applicant is referring to; the terms “the feature” and “setting” are a relative term which render the claim indefinite; the term “the feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term “setting” is considered ambiguous terminology that does not define the metes and bounds of the claim and is being used in the wrong context multiple times; the limitation “the first sensing probe” has insufficient antecedent basis for this limitation in the claim; the limitation “the 
Regarding claim 5, the preamble “this type of dual-sensing basin faucet” is unclear what the applicant is referring to; the terms “the feature” and “setting” are a relative term which render the claim indefinite; the term “the feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term “setting” is considered ambiguous terminology that does not define the metes and bounds of the claim and is being used in the wrong context multiple times; the limitation “the sensing end” has insufficient antecedent basis for this limitation in the claim; the limitation “the temperature display screen” has insufficient antecedent basis for this limitation in the claim; the limitation “the support board” has insufficient antecedent basis for this limitation in the claim and it is unclear if applicant is attempting to refer to the previously introduced “support plate”; and the limitation “the inside wall” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the preamble “this type of dual-sensing basin faucet” is unclear what the applicant is referring to; the terms “the feature” and “setting” are a relative term which render the claim indefinite; the term “the feature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term “setting” is considered ambiguous terminology that does not define the metes and bounds of the claim and is being used in the wrong context multiple times; the limitation “the water control valve core” has insufficient antecedent basis for this limitation in the claim; the limitation “the knob end” has insufficient antecedent basis for this limitation in the claim; it appears applicant potentially meant to have a 7th claim but instead included the claim language into claim 6 and repeated the preamble and claim dependency which is unclear what the applicant is referring to; and the limitation “the position of outside of switching through hole” has insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753